ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 2/25/20 wherein claims 1-42 and 54-64 were canceled and claims 65 and 66 were added.  In addition, the Examiner acknowledges receipt of the amendment filed 2/25/20.
	Note(s):  Claims 43-53, 65, and 66 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a metal bisphosphonate nanoparticle comprising a core and a coating layer as set forth in independent claim 43.  In addition, the invention is directed to a method of treating cancer or a bone related disorder as set forth in claim 53.

APPLICANT’S ELECTION
Applicant’s election of Group I (claims 43-52, 65, and 66) in the reply filed on 11/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction is still deemed proper and is made FINAL.
	Note(s):  The Examiner acknowledges Applicant’s elected species having (1) a core comprising a multivalent metal ion bisphosphonate complex wherein the multivalent metal is Zn2+and wherein the bisphosphonate is pamidronate having 
Initially, Applicant’s elected species was searched.  However, since no prior art was found to reject the claims, the search was extended to the prior art cited below.  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claim 53 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(I)	Claims 43-46, 65, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,693,957. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass metal bisphosphonate nanoparticle compositions comprising a core having a multivalent metal ion and a coating layer comprising a polymer, lipid layer, lipid bilayer, a metal oxide, or a combination thereof.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
Note(s):  In regards to claims 65 and 66, according to MPEP 2112.01, if the composition is physically the same, it must have the same properties.  In other words, a chemical composition and its properties are inseparable.  Thus, if Applicant’s multivalent metal ion bisphosphonate is amorphous and the coating is derivatized with a targeting agent and/or passivating agent, then the composition of the prior art as well since the components of the composition overlap.

(II)	Claims 43-52, 65, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,596,116. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass metal bisphosphonate nanoparticle compositions comprising a core having a multivalent metal ion and a coating layer comprising a polymer, lipid layer, lipid bilayer, a metal oxide, or a combination thereof.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
Note(s):  In regards to claim 65, according to MPEP 2112.01, if the composition is physically the same, it must have the same properties.  In other words, a chemical composition and its properties are inseparable.  Thus, if Applicant’s multivalent metal ion bisphosphonate is amorphous, then the composition of the prior art as well since the components of the composition overlap.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-46, 49-52, 65, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to bisphosphonates other than zoledronic acid, pamidronate, risedroic acid, alendronate sodium, zeridronic acid, tiludronate, etidronate, and ibandronate.  In addition, the instant application does not sufficiently describe the invention as it relates to passivating agents other than polyethylene glycol.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44, 49, 50, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 44:  The claim is ambiguous because it is unclear what non-bisphosphonate species Applicant is referring to that are also therapeutic agents or prodrugs.
	Claims 49 and 66:  The claim is ambiguous because of the phrase ‘polymer is derivatized with a targeting agent and/or a passivating agent’.  Specifically, is Applicant using the phrase to state that the polymer contains a targeting agent and/or a passivating agent?  If so, what is written is not consistent with the interpretation.
	Claims 49 and 66:  The claim is ambiguous because it is unclear what substances other than PEG Applicant is referring to that is a passivating agent.
	Claim 50:  The claim is ambiguous because of the phrases ‘cRGfK derivatized silica’, ‘PEG derivatized silica, and ‘anisamide PEG derivatized silica’.  Specifically, it is unclear whether or not Applicant meant the phrases to be interpreted as the ‘cRGfK, PEG, or anisamide containing silica or with silica attached thereto.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 43, 45, 46-48, and 52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liversidge et al (WO 2006/102117).
	Liversidge et al disclose nanoparticulate compositions comprising bisphosphonates (alendronate, pamidronate, risedronate, etidronate, ibandronate, and zelendronic acid) in combination with a multivalent cation (Ca2+) and a coating (methacrylic acid, methacrylate, and their phthalate esters) [see entire document, especially, abstract; page 12, third complete through fifth complete paragraphs; page 14, second complete paragraph; pages 14-15, bridging paragraph].  Thus, both Applicant and Liversidge et al disclose a nanoparticle composition comprising a bisphosphonate and a polymer coating. 

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 43-52, 65, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liversidge et al (WO 2006/102117).
	Liversidge et al disclose nanoparticulate compositions comprising bisphosphonates (alendronate:  
    PNG
    media_image1.png
    173
    161
    media_image1.png
    Greyscale
, pamidronate:  
    PNG
    media_image2.png
    131
    178
    media_image2.png
    Greyscale
, risedronate:  
    PNG
    media_image3.png
    183
    189
    media_image3.png
    Greyscale
, etidronate:  
    PNG
    media_image4.png
    105
    197
    media_image4.png
    Greyscale
, ibandronate:  
    PNG
    media_image5.png
    110
    236
    media_image5.png
    Greyscale
, and zelendronic acid:  
    PNG
    media_image6.png
    98
    232
    media_image6.png
    Greyscale
) in combination with a multivalent cation (Ca2+) and a coating (methacrylic acid, methacrylate, and their phthalate esters).  The bisphosphonate compositions are useful for the treatment of disorders relating to abnormal bone resorption.  The compositions may be formulated into any pharmaceutically form including a solid, liquid, aerosol, buccal, nasal, rectal, ocular, or topical dosage form (see entire document, especially, abstract; page 1, first paragraph; page 12, third complete through fifth complete paragraphs; page 14, second complete paragraph; pages 14-15, bridging paragraph; page 17, fourth and fifth paragraphs; pages 53-58, claims 1-5, 11, 14, 15, 17, 22, 24, and 27).  The dosage forms (e.g., injectable) may have additional ingredients such as biodegradable polymers, lipid complexes, and/or oil solution which sequester the bisphosphonate and then slowly release the drug from the injection site (page 13, first paragraph).  
In some embodiments, the nanoparticle bisphosphonate may be complexes with multivalent cation (e.g., Ca2+, Zn2+, and Mn2+) or other salt that is poorly water soluble, or esters or prodrugs that are poorly water soluble.  This complexing enables the particle size to be reduced in an aqueous media.  The presence of a multivalent or divalent cation results in dramatically reduced side effects and irritancy of the administered composition (page 16, first complete paragraph; page 38, first complete paragraph; page 40, second complete paragraph).  Bisphosphonate bioavailability may be further improved by mixing sodium caprylate particles (a non-bisphosphonate therapeutic) with the bisphosphonate (page 16, second complete paragraph).  The nanoparticle bisphosphonate compositions may also comprise one or more physiologically acceptable carriers, adjuvants, or vehicles (page 17, fourth paragraph).  
The coating of the bisphosphonate particles with a pH sensitive coating inhibits dissolution before the bisphosphonate reaches the small intestine and decreases adverse effects to the esophagus and the stomach (page 19, fifth complete paragraph).  The bisphosphonate compositions may contain stabilizers (pages 30-31, bridging paragraph; page 31, line 2 through page, 34, line 30).  The bisphosphonate composition may have enhancers incorporated therein.  The enhancers modify the bioavailability or therapeutic effect of the active ingredient.  Possible enhancers include fatty acids, salts, esters, and ethers (page 38, second complete paragraph).  
Thus, both Applicant and Liversidge et al disclose a nanoparticle composition comprising a bisphosphonate and a polymer coating as set forth in Applicant’s independent claim 43. 

SPECIFICATION
The disclosure is objected to because of the following informalities: the chemical names of the structures on page 34, lines 7-9 of Scheme 1 are difficult to read.  Please provide a readable copy of the text.  
Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 29, 2021